—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered May 22, 1996, convicting him of attempted robbery in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to establish the defendant’s guilt of attempted robbery in the second degree beyond a reasonable doubt (see, Penal Law §§ 110.00, 160.10 [2] [b]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We note that the trial court granted the defendant’s postverdict motion to vacate its verdict with respect to the count of attempted petit larceny. Miller, J. P., Sullivan, Pizzuto and Gold-stein, JJ., concur.